DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 9-11, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the test" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 2, “ground truth training data” is lack of antecedent basis in the claim. It is unclear how to generate the ground truth training data.
Claim 3, line 2, “ground truth training data” is lack of antecedent basis in the claim. It is unclear how to generate the ground truth training data.
Claim 4, line 2, “adversarial training data” is lack of antecedent basis in the claim. It is unclear how to generate the adversarial training data.
Claim 7, line 5, “ground truth training data” is lack of antecedent basis in the claim. It is unclear how to generate the ground truth training data.
Claim 7, line 6, “adversarial training data” is lack of antecedent basis in the claim. It is unclear how to generate the adversarial training data.
Claim 9, line 2, “ground truth training data” is lack of antecedent basis in the claim. It is unclear how to generate the ground truth training data.
Claim 10, line 2, “ground truth training data” is lack of antecedent basis in the claim. It is unclear how to generate the ground truth training data.
Claim 11, line 2, “adversarial training data” is lack of antecedent basis in the claim. It is unclear how to generate the adversarial training data.
Claim 14, line 6, “ground truth training data” is lack of antecedent basis in the claim. It is unclear how to generate the ground truth training data.
Claim 14, line 6, “adversarial training data” is lack of antecedent basis in the claim. It is unclear how to generate the adversarial training data.
Claim 16, line 3, “ground truth training data” is lack of antecedent basis in the claim. It is unclear how to generate the ground truth training data.
Claim 17, line 3, “ground truth training data” is lack of antecedent basis in the claim. It is unclear how to generate the ground truth training data.
Claim 18, line 4, “adversarial training data” is lack of antecedent basis in the claim. It is unclear how to generate the adversarial training data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8, 10-11, 15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakaguchi (US 2020/0090810 A1).
Regarding claims 1, 8, and 15, Sakaguchi discloses a system and method, comprising:  a memory  (12) that stores computer executable components; and a processor (11) that executes the computer executable components stored in the memory (Fig.2, para. [0026]), wherein the computer executable components comprise: 
an analysis component (113) that identifies a performance condition of a model trained (121) in a model training process (1131, 1133, 1135)(Fig.2, para. [0036]: Through performance of the diagnosis function 115, the processing circuitry 11 outputs a diagnosis result by applying a trained model  to the generated processed medical signals. Specifically, the reconstructed image signal, the filtered image signal, and the analyzed image signal are respectively received from the first signal processing function 1131, the second signal processing function 1133, and the third signal processing function 1135. Through performance of the diagnosis function 115, the processing circuitry 11 outputs a diagnosis result of the medical image by applying a trained model based on machine learning); and a trainer component that switches the model training process based on the identified performance condition (Fig.2, para. [0149]-[0150]: automatic switching can be performed by selecting the minority diagnosis result. If the diagnosis result is clearly erroneous, for example, the user can input the correct information, and the processed medical signal and the correct information can be collected as training data, which can be also used to update the trained model).
Although Sakaguchi is silent on the teaching of a trainer component that switches the model training process from a ground truth training process to an adversarial training process, however it would have been obvious to one of ordinary skill at the time the invention was made to modify the teaching of Sakaguchi for purpose of switching the model training process from a ground truth training process to an adversarial training process since if the diagnosis result is clearly erroneous, for example, the user can input the correct information, and the processed medical signal and the correct information can be collected as training data, which can be also used to update the trained model (Sakaguchi, para.. [0150])).
Regarding claims 3, 10, and 17, Carmell et al. teach wherein the trainer component trains the model using training data until the analysis component determines that a learning rate reduction of the model is within a defined number of training epochs from a current training epoch (see paragraphs [0082] and [0092]).
Regarding claims 4, 11, and 18, Carmell et al. teach wherein based on identification of the performance condition the trainer component trains the model using training data until convergence of test accuracy values of the model  (see paragraphs [0082] and [0087]).
Claims 2, 5, 9, 12, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 2020/0090810 A1) in view of Carmell et al. (US 2019/0385060 A1).
Regarding claims 2, 9, and 16, Sakaguchi fails to disclose wherein the trainer component trains the model using ground truth training data until the analysis component determines if the model is still evolving by checking if the test accuracy values of the model over a defined number of training epochs are within a defined range of values.
Carmell et al. teach the trainer component trains the model using training data until the analysis component determines if the model is still evolving by checking if the test accuracy values of the model over a defined number of training epochs are within a defined range of values (see paragraphs [0082]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Carmell et al. with the teaching of Sakaguchi in order to provide effective end-to-end training of a Deep Neural Network (DNN).
Regarding claims 5, 12, and 19, Sakaguchi  teach wherein the computer executable components further comprise: a sample generator component (signal processing function 1131, 1133, 1135) that generates adversarial training data to train the model using the adversarial training process based on identification of the performance condition( see Fig.2, paragraphs [0035]-[0036]).
Allowable Subject Matter
Claims 6-7, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 6, 13, and 20, none of the prior art of record teaches or suggests wherein the analysis component determines a test accuracy value of the model at a current training epoch and computes a running average of test accuracy values of the model over a defined number of training epochs to identify the performance condition. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claims 7, 14, none of the prior art of record teaches or suggests wherein the trainer component switches the model training process from the ground truth training process to the adversarial training process based on the performance condition to facilitate at least one of reduced overall robustness training time, reduced adversarial sample generation time, reduced computational costs of the processor, or improved accuracy of the model trained using ground truth training data and adversarial training data. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862